UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1856



CHOICE HOTELS INTERNATIONAL, INCORPORATED,

                                               Plaintiff - Appellee,

          versus

G. GARDNER JOHNSON; KATHY JOHNSON,

                                            Defendants - Appellants,

          and

SADIQUE HEMANI,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-3875)


Submitted:   April 13, 2005                 Decided:   April 27, 2005


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Onkar N. Sharma, SHARMA & BHANDARI, Silver Spring, Maryland, for
Appellants. Kerry S. McGeever, CHOICE HOTELS INTERNATIONAL, INC.,
Silver Spring, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          G. Gardner Johnson and Kathy Johnson appeal from the

district court’s order confirming the arbitrator’s award.    We have

reviewed the briefs, the joint appendix, and the district court’s

orders and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.      See Choice Hotels,

Int’l, Inc. v. Johnson, No. CA-01-3875 (D. Md. June 27, 2002;

August 1, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -